DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 23-24, and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations of atmospheric pressure, as recited in claims 1 and 23, constitute new matter, not supported by the originally filed disclosure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 23-24, 30-34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kumon et al. (JP2010-192878A, us equivalence, US2011/0132397) in view of Ishii et al. (US2018/0277417A1). 
It is noted that applicant’s claim language of consisting of requires hydrophobizing, rinsing and drying.  However, the process of treating the substrate by hydrophobizing, rinsing and drying are only one subset of an overall process of which applicant is claiming.  Applicant’s claim is broadly interpreted to allow for other treatment steps, as other treatment steps are a “different method” towards the overall process.
It is noted that the examiner has provided the machine translation of the JP2010-192878A.  However, the examiner is relying on the US equivalence US2011/0132397, for translational purposes). 
Re claims 1 and 23, Kumon et al. teach a method of preventing pattern collapse (abstract, paragraph 8) comprising a) hydrophobizing a surface of the wafer (paragraphs 34-35, 50, 51) with a cleaning liquid A, wherein the cleaning liquid A comprises a water repellent cleaning liquid, with a pattern having an aspect ratio of 15 or more (paragraphs 31, 50 teaches  high aspect ratios greater than 7; refer also to paragraph 22 of the machine translation); rinsing the surface with a rinsing liquid at room temperature.  Paragraph 37 teaches that the water-repellent agent is replaced by cleaning liquid B, comprising an organic solvent, such as an alcohol (paragraphs 55-56) and a surfactant (paragraph 55), and further teaches drying the substrate (paragraph 41). Re claim 1, in reference to temperature, refer to paragraph 74 which teaches atmospheric temperature.  The reference is silent with respect to atmospheric pressure.  However, in the absence of a showing of criticality and/or unexpected results, the examiner argues that standard temperature and pressure conditions at room temperature would read on the teachings of Kumon et al. since Kumon et al. teach the claimed temperature range.
Re claims 1 and 23, Kumon et al. teach the organic solvent comprising an alcohol, and further recites an example of propanol (paragraph 57) and butanol (i.e. 1-butanol). 
Kumon et al. teach the invention substantially as claimed with the exception of rinsing the surface with the rinsing liquid while spinning the substrate at 100-5000rpm.  Ishii et al. teach processing a semiconductor wafer comprising adding a chemical liquid comprising a hydrophobic agent (paragraph 112), and further teaches applying a rinsing liquid while rotating the substrate to spread the rinse liquid over the entire surface area of the wafer (paragraph 134). Paragraph 121 teaches rotating the substrate up to a predetermined liquid processing speed, which includes 1000rpm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumon et al. to include spinning the substrate at the claimed rotational speed while dispensing the rinsing liquid, as taught by Ishii et al., for purposes of spreading the liquid over the entire surface area of the wafer. 
Re claim 23, the limitations differ from claim 1, with respect to the surfactant, the limitations of which are taught by Kumon et al. (paragraph 55), as previously discussed.  Re claims 24, 30, 31, and 32, refer to paragraph 66 of Kumon et al, which teaches the silylating agent as claimed in formula 2 of claim 32.  Re claim 33, refer to paragraph 15 of Kumon et al. Re claim 34, refer to paragraph 109 of Kumon et al.  Re claim 37, refer to paragraph 57, which teaches butanol, which reads on 1-butanol. 
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kumon et al. (JP2010-192878A, us equivalence, US2011/0132397) in view of Ishii et al. (US2018/0277417A1) and further in view of Hwang et al. (KR 100772811).
Kumon et al. in view of Ishii et al. teach the invention substantially as claimed with the exception of the claimed surfactants, as recited in claims 35-36.  Hwang et al. teach processing solutions comprising a cleaning liquid comprising a polyether modified  silicone-based surfactant in combination with an alcohol to reduce pattern collapse.  Page 4 of the machine translation of Hwang et al. teach alcohols comprising propanol, isopropanol, n-butanol, sec-butanol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Kumon et al. to include the claimed surfactants, as taught by Hwang et al., for purposes of performing the same function of reducing pattern collapse.
Response to Arguments
The rejection of the claims, under 35 U.S.C. 103 as being unpatentable over Ogawa et al. in view of Nakamura et al., are withdrawn in view of the newly amended limitations.  All arguments are deemed moot.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeYoung et al. teach a method of cleaning microelectronic structures. Zhang et al. teach process solutions containing surfactants. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc